



















____________________________________________________________________________












BANK OF TEXAS, N.A.,
a national banking association








-and-








LIGHTING SCIENCE GROUP CORPORATION,
a Delaware corporation
 
LOAN AGREEMENT
 
Dated: As of June 29, 2006




D-1450133.v2
____________________________________________________________________________

 


 
 

--------------------------------------------------------------------------------

 



Article One Certain Definitions
1.1 Definitions
1.2 Accounting Matters
1.3 Headings
1.4 Number and Gender of Words
1.5 Articles, Sections and Exhibits
Article Two Commitment to Lend, Terms of Payment
2.1 Revolving Loan
2.2 Revolving Note
2.3 Revolving Loan Borrowing Procedure
2.4 Payments
2.5 Prepayments.
2.6 Purpose of Loans
2.7 Sale of Participations
2.8 Order of Application
2.9 Commitment Fee
2.10 Lockbox and Account Collections
2.11 Letters of Credit
Article Three Collateral
3.1 Security Interests
Article Four Conditions Precedent to Lending
4.1 Initial Extension of Credit
4.2 Conditions for Each Subsequent Advance
Article Five Representations and Warranties
5.1 Existence
5.2 Authorization
5.3 Properties; Permitted Liens
5.4 Compliance with Laws and Documents
5.5 Litigation
5.6 Taxes
5.7 Enforceability of Loan Documents
5.8 Financial Statements
5.9 Regulation U
5.10 Subsidiaries
5.11 Other Debt
5.12 Regulatory Acts
5.13 Environmental Matters
5.14 General
Article Six Certain Affirmative Covenants
6.1 Reporting Requirements
6.2 Insurance
6.3 Payment of Debts
6.4 Taxes
6.5 Expenses of Bank
6.6 Maintenance of Entity Existence, Assets and Business; Continuance of Present
Business
6.7 Books and Records
6.8 Compliance with Applicable Laws and with Contracts
6.9 Comply with Agreement
6.10 Notice of Event of Default, Suits, and Material Adverse Effect
6.11 Information and Inspection
6.12 Depository Relationship
6.13 Additional Information
Article Seven Certain Negative Covenants
7.1 Debt
7.2 Contingent Liabilities
7.3 Limitation on Liens
7.4 Mergers, Etc
7.5 Restricted Payments
7.6 Loans and Investments
7.7 Transactions With Affiliates
7.8 Sale and Leaseback and Disposition of Assets
7.9 Nature of Business
7.10 Environmental Protection
7.11 No Negative Pledge
7.12 Judgments
Article Eight Financial Covenants
8.1 Bookings
Article Nine Events of Default
9.1 Payment of Indebtedness
9.2 Misrepresentation
9.3 Covenants
9.4 Voluntary Debtor Relief
9.5 Involuntary Proceedings
9.6 Attachment
9.7 Other Obligations
9.8 Dissolution
9.9 Other Agreements with Bank
9.10 Cash Collateral
9.11 Defaults on Other Debt or Agreements
9.12 Voluntary Debtor Relief
9.13 Involuntary Proceedings
9.14 Right to Cure Events of Default under Sections 9.10, 9.12 and 9.13
9.15 Financial Covenant
Article Ten Certain Rights and Remedies of Bank
10.1 Rights Upon Event of Default
10.2 Setoff
10.3 Performance by Bank
10.4 Diminution in Collateral Value
10.5 Bank Not In Control
10.6 Waivers
10.7 Cumulative Rights
10.8 INDEMNIFICATION OF BANK
10.9 Limitation of Liability
Article Eleven Miscellaneous
11.1 Headings
11.2 Notices
11.3 Form and Number of Documents
11.4 Survival
11.5 GOVERNING LAW; PLACE OF PERFORMANCE
11.6 Maximum Interest
11.7 Ceiling Election
11.8 Invalid Provisions
11.9 Amendments
11.10 Multiple Counterparts; Facsimiles
11.11 Parties Bound
11.12 Bank’s Consent or Approval
11.13 Loan Agreement Governs
11.14 WAIVER OF JURY TRIAL
11.15 ENTIRE AGREEMENT




LIST OF SCHEDULES AND EXHIBITS
 
EXHIBIT A - Compliance Certificate
 
SCHEDULE ONE -  Conditions Precedent
 
SCHEDULE TWO - Disclosure Schedule
 


 


 

LOAN AGREEMENT
 
This Loan Agreement (“Agreement”) is made and entered into as of June 29, 2006,
by and between BANK OF TEXAS, N.A., a national banking association (“Bank”) and
LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation (“Borrower”).
 
RECITALS:
 
A. Borrower has requested that Bank extend credit to Borrower as described in
this Agreement. Bank is willing to make such credit available to Borrower upon
and subject to the provisions, terms and conditions hereinafter set forth.
 
B. Subject to and upon the terms and conditions of this Agreement, Bank has
agreed to lend to Borrower the amounts herein described for the purposes set
forth below.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises, the covenants,
representations, warranties and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:
 
Article One  
 
 
Certain Definitions
 
1.1  Definitions. As used in this Agreement, all exhibits and schedules hereto
and in any note, certificate, report or other Loan Documents made or delivered
pursuant to this Agreement, the following terms will have the meanings given
such terms in Article One.
 
“Accounts” has the meaning set forth for such term in the Security Agreement.
 
“Advance” means any disbursement of an amount or amounts to be loaned by Bank to
Borrower hereunder (including any advance made by Bank to cover any drawings
under any Letter of Credit) or the reborrowing of amounts previously loaned
hereunder.
 
“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person, (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock of such Person, or (c) ten percent (10%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by control, or
otherwise; provided, however, in no event shall Bank be deemed an Affiliate of
Borrower.
 
“Agreement” means this Loan Agreement, as the same may, from time to time, be
amended, supplemented, or replaced.
 
“Approved Purposes” mean general working capital needs, corporate expenses and
repayment of certain existing Debt of the Borrower.
 
“Article” and “Articles” have the meanings set forth in Section 1.5.
 
“Bank” means Bank of Texas, N.A. and its successors and assigns.
 
“Bookings” means the sum of: (i) gross amounts ordered by customers of Borrower
(including Affiliates) as evidenced by bona fide written purchase orders from
third parties in any calendar quarter and (ii) with respect to Shared Savings
Programs (including those with Affiliates, made on an arm’s length basis), the
forecast capital asset value expected to be recorded by the Borrower during such
calendar quarter as evidenced by bona fide written purchase orders from third
parties.
 
“Borrower” means the Person identified as such in the introductory paragraph
hereof, and its successors and assigns.
 
“Borrowing Base” means, at any time, an amount equal to the sum of (a) the
amount of the Loan guaranteed in form and substance satisfactory to Bank, plus
(b) the amount of cash Collateral subject to the control Bank in form and
substance satisfactory to Bank.
 
“Borrowing Limit” means the lesser of the Borrowing Base or the Committed Sum
(after deducting all outstanding Letter of Credit Liabilities, if any).
 
“Business Day” means a day other than a Saturday, Sunday or a day on which
commercial banks in Dallas, Texas are authorized to be closed. Unless otherwise
provided, the term “days” means calendar days.
 
“Capital Lease Obligation” means the amount of Debt under a lease of property by
a Person that would be shown as a liability on a balance sheet of such Person
prepared for financial reporting purposes in accordance with GAAP.
 
“Closing Date” means June 29, 2006.
 
“Code” means the Uniform Commercial Code of the State of Texas or other
applicable jurisdiction as it may be amended from time to time.
 
“Collateral” means all property (regardless of owner), which secures, either
directly or indirectly, the Indebtedness and the Obligations.
 
“Commitment” means the obligation of Bank to make the Revolving Loan in an
amount not to exceed in the aggregate the Borrowing Limit in effect from time to
time.
 
“Committed Sum” means $2,000,000.00.
 
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit A attached hereto, prepared by and executed by the chief financial
officer (or other authorized representative acceptable to Bank) of Borrower.
 
“Current Financial Statements” means the financial statements of Borrower most
recently submitted to Bank and dated March 31, 2006.
 
“Debt” means as to any Person at any time (without duplication), (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable of such Person arising in the ordinary
course of business, and further excepting any deferred executive compensation
(not to exceed, in the aggregate, $100,000.00), (d) all Capital Lease
Obligations of such Person, (e) all debt or other obligations of others
guaranteed by such Person; (f) all obligations secured by a Lien existing on
property owned by such Person, whether or not the obligations secured thereby
have been assumed by such Person or are non-recourse to the credit of such
Person; (g) any other obligation for borrowed money or other financial
accommodations which in accordance with GAAP would be shown as a liability on
the balance sheet of such Person, (h) any repurchase obligation or liability of
a Person with respect to accounts, chattel paper or notes receivable sold by
such Person; (i) any liability under a safe and leaseback transaction that is
not a Capital Lease Obligation, and (j) all reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers’ acceptances, surety or other bonds and similar instruments.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, insolvency, reorganization, or similar debtor relief Laws
affecting the rights of creditors generally from time to time in effect.
 
“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901, et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651,
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251, et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601,
et seq., as the same may be amended or supplemented from time to time.
 
“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.
 
“Event of Default” has the meaning set forth in Article Nine and in any other
provision hereof using the term.
 
“Existing Environmental Matters” has the meaning set forth in Section 5.13.
 
“Existing Litigation” has the meaning set forth in Section 5.5.
 
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, set forth in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable in the circumstances as of the
date in question; and the requisite that such principles be applied on a
consistent basis means that the accounting principles observed in a current
period are comparable in all material respects to those applied in a preceding
period, except to the extent that a deviation therefrom is expressly permitted
by this Agreement.
 
“Guarantor” means Bob Bachman, Barron Cass, John Collingwood, Iroquois Funds,
Phil Lacerte, Fred Maxik, Daryl Snadon and any other Person who from time to
time guarantees all or any part of the Indebtedness and Obligations or otherwise
enters into an agreement in favor of Bank in connection therewith.
 
“Guaranty Agreement” means an agreement executed by Guarantor in favor of Bank,
as may be amended from time to time.
 
“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.
 
“Inchoate Lien” means any Tax Lien for Taxes not yet due and payable and any
mechanic’s Lien and materialman’s Lien for services or materials for which
payment is not yet due.
 
“Indebtedness” means all present and future indebtedness, obligations, and
liabilities, including all direct and contingent obligations arising under
letters of credit, banker’s acceptances, bank guaranties and similar
instruments, net obligations under any swap contract, overdrafts, Automated
Clearing House obligations, and all other financial accommodations which could
be considered a liability under GAAP, and all renewals, extensions, and
modifications thereof, or any part thereof, now or hereafter owed to Bank by
Borrower, and all interest accruing thereon and costs, expenses, and reasonable
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligation, and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several, joint and several,
or arising pursuant to any of the Loan Documents and all renewals and extensions
thereof, or any part thereof, and all present and future amendments thereto.
 
“Inventory” means all of Borrower’s inventory of every nature and description,
including all goods, merchandise, raw materials, goods in process and finished
goods now owned or hereafter acquired and held for sale or lease or furnished or
to be furnished under contracts for service or used or consumed in Borrower’s
businesses and all additions and accessions thereto and contracts with respect
thereto and all documents of title evidencing or representing any part thereof,
and all products and proceeds thereof, including insurance proceeds payable by
reason of loss or damage to Borrower’s inventory.
 
“Laws” means all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any city or municipality, state,
commonwealth, nation, country, territory, possession, or any Tribunal.
 
“Leases” means those certain lease agreements between the owners of the real
property on which any part of Borrower’s business is operated, as landlord, and
Borrower, as tenant, pertaining to the lease of such real property.
 
“Letter of Credit” means any letter of credit issued by Bank for the account of
or at the direction of Borrower pursuant to Article Two of this Agreement.
 
“Letter of Credit Liabilities” means, at any time, the aggregate face amounts of
all outstanding Letters of Credit, plus any amounts drawn under any Letters of
Credit for which Bank has not been fully reimbursed by Borrower (unless Bank, in
its sole discretion, has cleared the drawn amount by means of an Advance under
the Revolving Note, in which case the drawn amount would not constitute a Letter
of Credit Liability).
 
“Liabilities” means, at any particular time, all amounts which in conformity
with GAAP, would be included, on a consolidated basis, as liabilities on a
balance sheet of a Person.
 
“Lien” means any lien, security interest, Tax lien, mechanic’s lien,
materialman’s lien, or other encumbrance, whether arising by contract or under
Law.
 
“Litigation” means any proceeding, claim, lawsuit, and/or investigation
conducted or threatened by or before any Tribunal, including, but not limited
to, proceedings, claims, lawsuits, and/or investigations under or pursuant to
any environmental, occupational safety and health, antitrust, unfair
competition, securities, Tax, or other Law, or under or pursuant to any
agreement, document, or instrument.
 
“Loan Documents” mean this Agreement, the Note, the Security Agreement, any
subordination agreement executed in connection with Subordinated Debt and any
and all other agreements, documents, and instruments executed and delivered
pursuant to the terms of this Agreement, and any future amendments hereto, or
restatements hereof, or pursuant to the terms of any of the other loan
documents, together with any and all renewals, extensions, and restatements of,
and amendments and modifications to, any such agreements, documents, and
instruments.
 
“Loans” mean the Revolving Loan.
 
“Material Adverse Effect” means any set of circumstances or event which (a)
could reasonably be expected to have any adverse effect whatsoever upon the
validity, performance, or enforceability of any Loan Document, (b) is or could
reasonably be expected to become material and adverse to the financial
condition, properties, or business operations of the Person in question, (c)
could reasonably be expected to impair the ability of the Person in question to
fulfill its obligations under the terms and conditions of the Loan Documents, or
(d) could reasonably be expected to cause an Event of Default.
 
“Maximum Rate” means the maximum non-usurious rate of interest (or, if the
context so requires, an amount calculated at such rate) which Bank is allowed to
contract for, charge, take, reserve, or receive in this transaction under
applicable federal or state (whichever is higher) Law from time to time in
effect after taking into account, to the extent required by applicable federal
or state (whichever is higher) Law from time to time in effect, any and all
relevant payments or charges under the Loan Documents.
 
“Note” means the Revolving Note and any other note or notes entered into by
Borrower in favor of Bank.
 
“Obligated Party” means any Person (other than Borrower) who is or becomes party
to any agreement that guarantees or secures payment and performance of the
Indebtedness and/or Obligations or any part thereof.
 
“Obligations” means any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower or any Obligated Party to Bank as set forth in
the Loan Documents.
 
“Organizational Documents” means (a) in the case of a corporation, its articles
or certificate of incorporation and bylaws, (b) in the case of a general
partnership, its partnership agreement, (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement,
(d) in the case of a limited liability company, its articles of organization and
operating agreement or regulations, and (e) in the case of any other entity, its
organizational and governance documents and agreements.
 
“Permitted Businesses” mean, with respect to Borrower, those businesses in which
Borrower was engaged as of the Closing Date and any other business reasonably
related thereto.
 
“Permitted Liens” means all (a) Inchoate Liens, (b) Liens created by or pursuant
to the Loan Documents in favor of Bank, and all renewals and extensions of the
foregoing, (c) encumbrances consisting of minor easements, zoning restrictions,
or other restrictions on the use of real property that do not (individually or
in the aggregate) materially affect the value of the assets encumbered thereby
or materially impair the ability of Borrower to use such assets in their
respective businesses, and none of which is violated in any material respect by
existing or proposed structures or land use, (d) Liens for taxes, assessments,
or other governmental charges which are being contested in good faith and for
which adequate reserves have been established, (e) Liens resulting from good
faith deposits to secure payments of workmen’s compensation or other social
security programs or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, or contracts (other than for payment
of Debt) made in the ordinary course of business, (f) Liens arising in
connection with Subordinated Debt, and (g) purchase money liens or purchase
money security interests not to exceed, in the aggregate, $250,000.00.
 
“Person” means any individual, firm, corporation, association, partnership,
joint venture, trust, other entity, or a Tribunal.
 
“Release” means, as to any Person, any release, spill, emissions, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment, (b)
prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or (c)
perform pre-remedial studies and investigations and post-remedial monitoring and
care.
 
“Revolving Loan” has the meanings set forth in Section 2.1.
 
“Revolving Note” means the promissory note, dated the Closing Date, in the
original principal amount of $2,000,000.00, executed by Borrower and payable to
the order of Bank, in form and substance satisfactory to Bank, and all
amendments, extensions, renewals, replacements, increases, and modifications
thereof.
 
“Revolving Principal Balance” means the aggregate unpaid principal balance of
the Revolving Note at the time in question.
 
“Rights” mean any remedies, powers, and privileges exercisable by Bank under the
Loan Documents, at Law, equity, or otherwise.
 
“Section” and “Sections” have the meanings set forth in Section 1.5.
 
“Security Agreement” means the Pledge and Security Agreement dated the Closing
Date, executed by Borrower in favor of Bank, in form and substance satisfactory
to Bank, as the same may be amended, restated, supplemented or modified from
time to time.
 
“Subordinated Debt” means all Debt of Borrower whether now existing or hereafter
incurred which is subordinate in right of payment to the Indebtedness, pursuant
to a written agreement in form and substance satisfactory to Bank.
 
“Subsection” and “Subsections” have the meanings set forth in Section 1.5.
 
“Subsidiary(ies)” means any entity more than twenty percent (20%) of whose
ownership interest now or hereafter is owned directly or indirectly by Borrower
or any Subsidiary or may be voted by Borrower or any Subsidiary.
 
“Taxes” means all taxes (including withholding), assessments, fees, levies,
imposts, duties, deductions, withholdings, or other charges of any nature
whatsoever from time to time or at any time imposed by any Laws or by any
Tribunal, excluding state and local sales and use taxes.
 
“Tribunal” means any state, commonwealth, federal, foreign, territorial, or
other court or governmental department, commission, board, bureau, agency, or
instrumentality.
 
“Tribunal Proceedings” has the meaning set forth in Section 5.4.
 
“Unpaid Judgments” has the meaning set forth in Section 5.5.
 
1.2  Accounting Matters. Any accounting term used in this Agreement or the other
Loan Documents shall have, unless otherwise specifically provided therein, the
meaning customarily given such term in accordance with GAAP, and all financial
computations thereunder shall be computed, unless otherwise specifically
provided therein, in accordance with GAAP consistently applied. That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing.
 
1.3  Headings. The headings, captions, and arrangements used in any of the Loan
Documents are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify, or modify the terms of the Loan Documents no to affect
the meaning thereof.
 
1.4  Number and Gender of Words. Whenever herein the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate. Reference herein of Borrower
shall mean, jointly and severally, each Person comprising same.
 
1.5  Articles, Sections and Exhibits. All references herein to “Articles”,
“Sections” and “Subsections” are, unless specified otherwise, references to
articles, sections and subsections of this Agreement. All references herein to
an “Exhibit” or “Schedule” are references to exhibits or schedules attached
hereto, all of which are made a part hereof for all purposes, the same as if set
forth herein verbatim, it being understood that if any exhibit or schedule
attached hereto, which is to be executed and delivered, contains blanks, the
same shall be completed correctly and in accordance with the terms and
provisions contained and as contemplated herein prior to or at the time of the
execution and delivery thereof. The words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” when used in this Agreement shall
refer to the entire Agreement and not to any particular provision or section.
 
Article Two  
 
 
Commitment to Lend, Terms of Payment
 
2.1  Revolving Loan. Subject to and upon the terms, covenants, and conditions of
this Agreement, Bank agrees to make one or more Advances (hereinafter called the
“Revolving Loan”) to Borrower for Approved Purposes in an aggregate principal
amount at any one time outstanding up to but not exceeding the Borrowing Limit.
Within the limit of the Borrowing Limit in effect from time to time, Borrower
may borrow, repay, and reborrow at any time and from time to time from the
Closing Date to the earlier of (a) the maturity of the Revolving Note, or (b)
the termination of Bank’s Commitment hereunder. If, by virtue of payments made
on the Revolving Note, the principal amount owed on the Revolving Note during
its term reaches zero at any point, Borrower agrees that all of the Collateral
and all of the Loan Documents shall remain in full force and effect to secure
any Advances made thereafter, and Bank shall be fully entitled to rely on all of
the Collateral and all of the Loan Documents unless an appropriate release of
all or any part of the Collateral or all or any part of the Loan Documents has
been executed by Bank. The Revolving Principal Balance may not exceed the
Borrowing Limit at any time. 
 
2.2  Revolving Note. The Revolving Loan shall be evidenced by, and be repayable
in accordance with the Revolving Note. 
 
2.3  Revolving Loan Borrowing Procedure. Borrower shall give Bank notice of each
Revolving Loan by means of a written request containing the information required
by Bank and delivered (by hand or by mechanically confirmed facsimile) to Bank
no later than 10:00 a.m. (Dallas, Texas time) on the day on which the Revolving
Loan is desired to be funded. Bank, at its option, may accept telephonic
requests for such Advances, provided that such acceptance shall not constitute a
waiver of Bank’s right to require delivery of a written request in connection
with subsequent Revolving Loan. Any telephonic request for a Revolving Loan by
Borrower shall be promptly confirmed by submission of a properly completed
written request to Bank, but failure to deliver a written request shall not be a
defense to payment of a Revolving Loan. Bank shall have no liability to Borrower
for any loss or damage suffered by Borrower as a result of Bank’s honoring of
any requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it telephonically, by facsimile or
electronically, and purporting to have been sent to Bank by Borrower and Bank
shall have no duty to verify the origin of any such communication or the
identity or authority of the Person sending it. Subject to the terms and
conditions of this Agreement, each Revolving Loan shall be made available to
Borrower by depositing the same, in immediately available funds, in an account
of Borrower designated by Borrower maintained with Bank. To automate the
Revolving Loan notification process, Borrower shall enter into a “Credit Sweep”
facility or “loan manager” in connection with the Commitment and Borrower’s
deposit accounts maintained with Bank.
 
2.4  Payments. Borrower authorizes Bank to auto debit the amount of any
scheduled payment under the Revolving Note when due from any deposit account or
other account of Borrower with Bank.
 
2.5  Prepayments. 
 
(a)  Voluntary Prepayments. The Borrower may prepay all or any portion of the
Note to the extent and in the manner provided for therein.
 
(b)  Mandatory Prepayment. The Borrower must immediately upon written notice of
DEMAND pay the amount by which at any time the unpaid principal balance of the
Revolving Loan exceeds the Borrowing Limit; provided, that if such excess is
directly caused by a default of one or more Guarantors under a Guaranty
Agreement or other Loan Document and the amount of such excess is less than
$350,000.00, Borrower shall have thirty (30) days from the date of such notice
to pay such excess amount or cause the replacement of the defaulting Guarantor
with another Guarantor subject to documents and terms satisfactory to Bank.
 
2.6  Purpose of Loans. Borrower represents that the proceeds of the Revolving
Loan will be used only for Approved Purposes.
 
2.7  Sale of Participations. Bank may, from time to time, sell or offer to sell
the Indebtedness, or interests therein, to one or more participants and Bank is
hereby authorized to disseminate and disclose any information (whether or not
confidential or proprietary in nature) Bank now has or may hereafter obtain
pertaining to Borrower, the Indebtedness or the Loan Documents (including,
without limitation, any credit or other information regarding Borrower, any of
its principals, or any other person or entity liable, directly or indirectly,
for any part of the Loan, to (a) any participant or prospective participant, (b)
any regulatory body having jurisdiction over Bank or the Indebtedness, and (c)
any other persons or entities as may be necessary or appropriate in Bank’s
reasonable judgment); provided, that, so long as no Event of Default has
occurred, Bank shall be required to obtain the prior written consent of Borrower
prior to entering into any such participation. Following the occurrence of an
Event of Default, Bank, as a courtesy to Borrower, will endeavor to notify
Borrower of any participants or prospective participants, to which Bank
disseminates any of the information described above.
 
2.8  Order of Application. Except as otherwise provided in the Loan Documents or
otherwise agreed by Bank, all payments and prepayments of the Indebtedness,
including proceeds from the exercise of any Rights under the Loan Documents or
proceeds of any of the Collateral, shall be applied to the Indebtedness in the
following order, any instructions from Borrower to the contrary notwithstanding:
(a) to the expenses for which Bank shall not have been reimbursed under the Loan
Documents, and then to all indemnified amounts due under the Loan Documents; (b)
to fees then owed Bank hereunder; (c) to accrued interest on the portion of the
Indebtedness being paid or prepaid; (d) to the portion of the principal being
paid or prepaid; (e) to the remaining accrued interest on the Indebtedness; (f)
to the remaining principal; and (g) to the remaining Indebtedness. All amounts
remaining after the foregoing application of funds shall be paid to Borrower.
 
2.9  Commitment Fee. Borrower shall pay to Bank a Commitment Fee of $25,000.00
on the date hereof. Such fee, as of the date of this Agreement, is fully earned
and non-refundable. 
 
2.10  Lockbox and Account Collections. Borrower will maintain under such written
agreements as Bank requires, as security for the Indebtedness, a depository
account with the Bank (“Depository Account”) and, upon request of Bank following
an Event of Default, a lockbox (“Lockbox”). Upon the request of Bank following
the occurrence of an Event of Default, Borrower will advise all of its account
debtors to direct their payments to the Lockbox, at the address established by
the Lockbox arrangements; all payments received into the Lockbox will be
deposited into the Depository Account; and all payments from account debtors of
Borrower not otherwise delivered to the Lockbox will be deposited directly into
the Depository Account, and Bank is authorized to transfer to the Depository
Account any funds which are account debtor payments but which have been
deposited into any other depository account of Borrower at Bank. Upon the
occurrence of an Event of Default, Borrower agrees that Bank will have all
right, title and interest in and to all items and funds from time to time in the
Depository Account. Checks received into the Depository Account will not be
considered good funds until Bank has effected final settlement with respect
thereto. After an Event of Default has occurred, Bank is authorized to apply any
and all funds in the Depository Account at any time, and from time to time, to
the Indebtedness (to the extent then due and payable) in any order Bank may
elect.
 
2.11  Letters of Credit. Subject to the terms and conditions of this Agreement
and other Loan Documents, Bank may, in its reasonable discretion, issue one or
more Letters of Credit for the account of Borrower from time to time. No Letter
of Credit shall have an expiration date less than thirty (30) days before the
Maturity Date of the Revolving Note unless Borrower provides cash Collateral
satisfactory to Bank to secure any such Letter of Credit. Each Letter of Credit
(i) must be satisfactory in form and substance to Bank, (ii) will be subject to
the payment of such Letter of Credit fees as Bank may require, and (iii) shall
be issued pursuant to such conditions, documents and instruments agreed to
and/or executed by Borrower as Bank may require in its sole discretion. Each
payment by Bank pursuant to a drawing under a Letter of Credit is due and
payable ON DEMAND, and at the sole option of Bank, can be charged by Bank as a
Revolving Loan by Bank to Borrower under the Revolving Note and this Agreement
as of the day and time such payment is made by Bank and in the amount of such
payment.
 
Article Three  
 
 
Collateral
 
3.1  Security Interests. In order to secure payment and performance of the
Indebtedness and Obligations, Borrower has granted to Bank a security interest
in the Collateral by executing and delivering to Bank the Security Agreement.
Borrower further agrees to execute and deliver to Bank from time to time such
other security agreements, deeds of trust and similar documents covering the
Collateral and further authorizes Bank to prepare and file such Financing
Statements as Bank may reasonably require to perfect and maintain its perfected
interest in the Collateral.
 
Article Four  
 
 
Conditions Precedent to Lending
 
4.1  Initial Extension of Credit. The obligation of Bank to make the initial
Advance under any Note or issue the initial Letter of Credit is subject to the
condition precedent that Bank shall have received on or before the day of such
Advance or Letter of Credit all of the following, each dated (unless otherwise
indicated) the Closing Date, in form and substance satisfactory to Bank:
 
(a)  Resolutions. Resolutions of the Board of Directors (or other governing
body) of Borrower certified by the Secretary (or other custodian of records) of
Borrower which authorize the execution, delivery, and performance by Borrower of
this Agreement and the other Loan Documents to which Borrower is or is to be a
party;
 
(b)  Incumbency Certificate. A certificate of incumbency certified by an
authorized officer or representative certifying the names of the individuals or
other Persons authorized to sign this Agreement and the other Loan Documents to
which Borrower is or is to be a party on behalf of Borrower together with
specimen signatures of such Persons;
 
(c)  Organizational Documents. The Organizational Documents for Borrower;
 
(d)  Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of Borrower as to the
existence and good standing of Borrower, each dated within ten (10) days prior
to the date of the initial Advance or Letter of Credit;
 
(e)  Note. The Revolving Note executed by Borrower;
 
(f)  Security Documents and Guaranty Agreement. The Loan Documents which create
a Lien in and on the Collateral in favor of Bank executed by the owner of the
Collateral and one or more Guaranty Agreements in form and substance
satisfactory to Bank executed by the Guarantors;
 
(g)  Insurance Matters. Copies of insurance certificates describing all
insurance policies required by the Agreement and the other Documents, together
with loss payable and lender endorsements in favor of Bank with respect to all
insurance policies covering Collateral;
 
(h)  Fees. Intentionally left blank;
 
(i)  No Adverse Change. No Material Adverse Effect shall have occurred with
respect to the financial condition or operations of Borrower or any predecessor
entity or assets to be acquired by Borrower;
 
(j)  Legal Opinion. Intentionally left blank;
 
(k)  Subordination Agreement. One or more subordination agreements in connection
with the Subordinated Debt; and
 
(l)  Additional Items. The additional items set forth on Schedule One, if any,
and such additional approvals, opinions, or documents as Bank may reasonably
request.
 
4.2  Conditions for Each Subsequent Advance. In addition to the conditions
precedent stated elsewhere herein, Bank shall not be obligated to make any
Advance or issue any Letter of Credit unless:
 
(a)  Representations and Warranties. The representations and warranties made in
Article Five of this Agreement are true and correct in all material respects at
and as of the time the Advance is to be made, and the request for an Advance
shall constitute the representation and warranty by Borrower that such
representations and warranties are true and correct in all material respects at
such time.
 
(b)  No Event of Default. On the date of, and upon receipt of, the Advance, no
Event of Default, and no event which, with the lapse of time or notice or both,
could reasonably be expected to become an Event of Default, shall have occurred
and be continuing.
 
(c)  Advance Request. Bank has received a request for an Advance in the form
required by Bank, as well as such other documents, opinions, certificates,
agreements, instruments and evidences as Bank may reasonably request.
 
(d)  Additional Documentation. Bank shall have received such additional
approvals, opinions, or documents as Bank may reasonably request.
 
Article Five  
 
 
Representations and Warranties
 
Borrower, except as set forth on Schedule Two, represents and warrants to Bank
as follows:
 
5.1  Existence. Borrower is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware, and is duly qualified
to transaction business as a foreign corporation in each jurisdiction where the
nature and extent of its business and property requires the same.
 
5.2  Authorization. Borrower possesses all requisite corporate authority, power,
licenses, permits, and franchises to conduct its business and execute, deliver,
and comply with the terms of the Loan Documents. The execution and delivery of
this Agreement, the consummation of the transactions herein contemplated and
compliance with the terms and provisions hereof, the making of the Loans, and
the execution, issuance, and delivery of the Loan Documents have been duly
authorized and approved by all necessary corporate action on the part of
Borrower. No consent or approval of any Tribunal is required in order for
Borrower to legally execute, deliver, and comply with the terms of the Loan
Documents.
 
5.3  Properties; Permitted Liens. Borrower has good and marketable title to all
of its properties and assets, subject to no Liens except the Permitted Liens.
All material leases under which Borrower is lessee are in full force and effect,
and Borrower is not in default thereunder.
 
5.4  Compliance with Laws and Documents. Borrower is not, nor will the
execution, delivery, and performance of and compliance with the terms of the
Loan Documents cause Borrower to be, in violation of any Laws or in default (nor
has any event occurred which, with notice or lapse of time or both, could
constitute such a default) under any contract in any respect which could have a
Material Adverse Effect. During the past five (5) years, there have been no
proceedings, claims, or (to Borrower’s knowledge) investigations against or
involving Borrower by any Tribunal, including under or pursuant to any
environmental, occupational safety and health, antitrust, unfair competition,
securities, or other Laws which could have a Material Adverse Effect, except
those described on Schedule Two attached hereto (the “Tribunal Proceedings”).
 
5.5  Litigation. Except for Litigation in which Borrower is exclusively a
plaintiff without a counterclaim, crossclaim, or similar action asserted against
Borrower and except as set forth on Schedule Two attached hereto (the “Existing
Litigation”), Borrower is not involved in, nor is Borrower aware of the threat
of, any Litigation which could have a Material Adverse Effect, and there are no
outstanding or unpaid judgments against Borrower (the “Unpaid Judgments”).
 
5.6  Taxes. All federal, state, foreign, and other Tax returns of Borrower
required to be filed have been filed, all federal, state, foreign, and other
Taxes imposed upon Borrower which are due and payable have been paid, and no
material amounts of Taxes not reflected on such returns are payable by Borrower,
other than Taxes being contested in good faith by appropriate legal proceedings.
 
5.7  Enforceability of Loan Documents. All Loan Documents when duly executed and
delivered by Borrower will constitute legal, valid, and binding obligations of
Borrower enforceable in accordance with their terms subject to Debtor Relief
Laws and except that the availability of equitable remedies may be limited.
 
5.8  Financial Statements. All financial statements of Borrower hereafter to be
delivered to Bank shall be prepared in accordance with GAAP (subject to the
absence of notes for interim financial statements), and do and shall, in all
material respects, fairly represent the financial condition of Borrower as of
the date of each such financial statement (subject to reasonable year end
adjustments for interim financial statements). There are and shall be no
material liabilities, direct or indirect, fixed or contingent, as of the date of
each such financial statement which are not reflected therein or in the notes
thereto and, since the date of the Current Financial Statements, there has been
no material adverse change in the business, condition (financial or otherwise),
operations, prospects, or properties of the Borrower. 
 
5.9  Regulation U. The proceeds of the Advances are not and will not be used
directly or indirectly for the purpose of purchasing or carrying, or for the
purpose of extending credit to others for the purpose of purchasing or carrying,
any “margin stock” as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System.
 
5.10  Subsidiaries. Borrower has no Subsidiaries as of the date of this
Agreement except those described on Schedule Two.
 
5.11  Other Debt. Except Subordinated Debt and as otherwise recorded in the
financial statements of Borrower delivered to Bank, Borrower is not directly,
indirectly, or contingently obligated with respect to any Debt as of the Closing
Date. To the best of Borrower’s knowledge and belief, Borrower is not in default
in the payment of the principal of or interest on any Debt.
 
5.12  Regulatory Acts. Borrower is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Act of 1935, the Federal Power Act,
the Interstate Commerce Act, or any other Law (other than Regulation X of the
Board of Governors of the Federal Reserve System) which regulates the incurring
by Borrower of debt, including, but not limited to, Laws regulating common or
contract carriers or the sale of electricity, gas, steam, water, or other public
utility serves. All Inventory of Borrower has been and will hereafter be
produced in compliance with all applicable Laws.
 
5.13  Environmental Matters. Except as fully described and set forth in Schedule
Two attached hereto (the “Existing Environmental Matters”), to the best
knowledge of Borrower after due inquiry:
 
(a)  Borrower and all of its properties, assets, and operations are, in all
material respects, in full compliance with all Environmental Laws. Borrower is
not aware of nor has Borrower received written notice of any past, present, or
future conditions, events, activities, practices or incidents which may
interfere with or prevent the compliance or continue compliance of Borrower and
the Subsidiaries with all Environmental Laws;
 
(b)  Borrower has obtained all permits, licenses, and authorizations that are
required under applicable Environmental Laws, and all such permits are in good
standing and Borrower is in compliance with all of the terms and conditions of
such permits;
 
(c)  No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of on, or Released from any of the
properties or assets of Borrower except in such quantities and in such manner as
materially complies with Environmental Laws. The use which Borrower makes and
intends to make of its properties and assets will not result in the use,
generation, storage, transportation, accumulation, disposal, or Release of any
Hazardous Material on, in, or from any of their properties or assets except in
material compliance with Environmental Laws;
 
(d)  Neither Borrower nor any of its currently or previously owned or leased
properties or operations is subject to any outstanding or threatened order from
or agreement with any Tribunal or other Person or subject to any judicial or
docketed administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action, or (iii) any Environmental Liabilities
arising from a Release or threatened Release;
 
(e)  There are no conditions or circumstances associated with the currently or
previously owned or leased properties or operations of Borrower that could
reasonably be expected to give rise to any Environmental Liabilities;
 
(f)  Borrower has not filed or failed to file any notice required under
applicable Environmental Law reporting a Release; and
 
(g)  No Lien arising under any Environmental Law has attached to any property or
revenues of Borrower.
 
5.14  General. There is no significant material fact or condition relating to
the financial condition and business of Borrower, or the Collateral which has
not been related in writing to Bank, and all writings heretofore or hereafter
exhibited, made, or delivered to Bank by or on behalf of Borrower are and will
be genuine and in all respects what they purport and appear to be.
 
Article Six  
 
 
Certain Affirmative Covenants
 
So long as Bank is committed to make Advances hereunder, and thereafter until
payment and performance in full of the Indebtedness and Obligations, Borrower
covenants and agrees that:
 
6.1  Reporting Requirements. Borrower shall provide, or cause to be provided, to
Bank:
 
(a)  Annual Financial Statements. Within one hundred twenty (120) days after the
last day of each fiscal year of Borrower, beginning with the fiscal year that
ends December 31, 2006, consolidated financial statements audited by a certified
public accountant reasonably acceptable to Bank showing the financial position
and results of operations of Borrower and its Subsidiaries as of, and for the
year ended on, such last day, as filed or to be filed with the Securities and
Exchange Commission, together with the certificate of the chief financial
officer of Borrower that all of such financial statements present fairly, in all
material respects, the financial position of Borrower and its Subsidiaries as of
the last day of such fiscal year and the results of the operations and the cash
flow of Borrower and its Subsidiaries for the fiscal year then ended in
conformity with GAAP.
 
(b)  Quarterly Financial Statements. Within forty-five (45) days after the last
day of each fiscal quarter of Borrower, beginning with the month ending June 30,
2006, financial statements showing the financial position and results of
operations of Borrower and its Subsidiaries as of, and for the quarter ended on,
such last day, as filed or to be filed with the Securities and Exchange
Commission, together with the certificate of the chief financial officer of
Borrower that all of such financial statements present fairly, in all material
respects, the financial position of Borrower and its Subsidiaries as of the last
day of such month and the results of the operations and the cash flow of
Borrower and its Subsidiaries for the month then ended in conformity with GAAP.
 
(c)  Compliance Certificate. Within forty-five (45) days after the end of each
calendar quarter, a certificate of the chief financial officer of Borrower in
the form of Exhibit A attached hereto or in such other form as Bank may
reasonably require (i) stating that to the best of such Person’s knowledge, no
Event of Default has occurred and is continuing, or if an Event of Default has
occurred and is continuing, a statement as to the nature thereof and the action
which is proposed to be taken with respect thereto and (ii) showing in
reasonable detail the calculations demonstrating compliance with Article Eight.
 
(d)  Periodic Reports. Promptly after their preparation, Borrower shall provide
to Bank copies of any and all proxy statements, financial statements, and
reports which Borrower sends to its shareholders, and copies of any and all
periodic and special reports and registration statements which Borrower files
with the Securities and Exchange Commission.
 
6.2  Insurance. Borrower will maintain insurance with financially sound and
reputable insurance companies in such amounts and covering such risks as is
usually carried by corporations engaged in similar businesses and owning similar
properties in the same general areas in which Borrower and the Subsidiaries
operate, provided that in any event Borrower will maintain workmen’s
compensation insurance, property insurance (including, without limitation,
coverage of Inventory), comprehensive general liability insurance, products
liability insurance, and business interruption insurance reasonably satisfactory
to Bank. Each insurance policy covering Collateral shall name Bank as loss payee
and shall provide that such policy will not be canceled or reduced without
thirty (30) days prior written notice to Bank. Borrower shall maintain such
other insurance on the Collateral for the benefit of Bank as Bank shall from
time to time request, and furnish to Bank upon the request of Bank from time to
time the originals of all policies of insurance on the Collateral and
certificates with respect to such insurance.
 
6.3  Payment of Debts. Borrower will pay or cause to be paid all of its Debt
prior to the date on which penalties attach thereto (except to the extent and so
long as the payment thereof is being properly contested in good faith by
appropriate proceedings and adequate reserves have been established therefor).
 
6.4  Taxes. Borrower will promptly pay or cause to be paid when due any and all
Taxes due by Borrower, including, without limitation, all taxes, duties, fees,
levies and other charges of whatsoever nature which have been or may be imposed
by any government or by any department, agency, state, other political
subdivision or taxing authority thereof or therein; provided that Borrower shall
not be required to pay and discharge any such Taxes or charges so long as the
validity thereof shall be contested in good faith by appropriate proceedings and
Borrower shall set aside on its books adequate reserves with respect thereto and
shall pay any such Taxes or charge before the property subject thereto shall be
sold to satisfy any lien which has attached as security therefor.
 
6.5  Expenses of Bank. Borrower will reimburse Bank for all reasonable
out-of-pocket costs, fees, and expenses incident to the Loan Documents or any
transactions contemplated thereby, including, without limitation, all recording
fees, all recording taxes, and the reasonable fees and disbursements of special
counsel for Bank for negotiation and preparation of the Loan Documents,
preparation and review of other documents, and providing of other legal
services, from time to time, in connection herewith up through the Closing Date,
and thereafter for services (a) in connection with any subsequent Advance, (b)
in connection with or in anticipation of an Event of Default or otherwise in the
enforcement of the Loan Documents, (c) in connection with any amendment or
waiver to any of the Loan Documents, or (d) in connection with any request or
action initiated by Borrower, all of which shall be and become a part of the
Indebtedness.
 
6.6  Maintenance of Entity Existence, Assets and Business; Continuance of
Present Business. Borrower will preserve and maintain its existence and all of
its leases, licenses, permits, franchises, qualifications, and rights that are
necessary or desirable in the ordinary conduct of its business. Borrower will
conduct its business in an orderly and efficient manner in accordance with good
business practices. Borrower will keep or cause to be kept all of Borrower’s
assets which are useful and necessary in their respective businesses in good
repair, working order and condition, normal wear and tear excepted, and will
make or cause to be made all necessary repairs, renewals and replacements as may
be reasonably required. Borrower will carry on and conduct its business in
substantially the same fields as such business is now and has heretofore been
carried on.
 
6.7  Books and Records. Borrower will maintain proper books of record and
account in which full, true, and correct entries in conformity with GAAP shall
be made of all dealings and transactions in relation to its business and
activities.
 
6.8  Compliance with Applicable Laws and with Contracts. Borrower will comply
with the requirements of all applicable material Laws, rules, regulations and
orders of any governmental authority, except where contested in good faith and
by proper proceedings. Borrower will comply in all material respects with all
agreements, contracts, and instruments binding on it or affecting its properties
or business.
 
6.9  Comply with Agreement. Borrower will fully comply with the terms,
provisions and conditions of this Agreement and of all documents executed
pursuant hereto.
 
6.10  Notice of Event of Default, Suits, and Material Adverse Effect. Upon
discovery, Borrower will promptly notify Bank of any breach of or default under
any Loan Document, or of the filing of any claim, action, suit or proceeding
before any Tribunal agency against Borrower in which an adverse decision could
have a Material Adverse Effect upon Borrower and advise Bank from time to time
of the status thereof.
 
6.11  Information and Inspection. Borrower will furnish to Bank as soon as
available such information as may be pertinent to any provision of this
Agreement or to Borrower’s business which Bank may reasonably request. Borrower
shall permit an authorized representative of Bank to discuss the affairs,
finances, and accounts of Borrower with the officers of Borrower and, upon
reasonable notice, visit at reasonable times any of the properties of Borrower.
 
6.12  Depository Relationship. To induce Bank to establish the interest rates
provided for in the Note and if and to the extent permitted by applicable laws,
Borrower will establish, within thirty (30) days of the date hereof, a
depository and treasury management relationship with the Bank and thereafter use
and maintain Bank as its principal depository bank with a full depository
relationship, including for the maintenance of business, cash management,
operating and administrative deposit accounts. In addition, Borrower shall open
and maintain a “Credit Sweep” facility.
 
6.13  Additional Information. Borrower will promptly furnish, or cause to be
furnished, to Bank such other information, not otherwise required herein,
respecting the business affairs, assets and liabilities of Borrower, the
Subsidiaries and the Collateral as Bank shall from time to time reasonably
request.
 
Article Seven  
 
 
Certain Negative Covenants
 
So long as Bank is committed to make Advances hereunder, and thereafter until
payment and performance in full of the Indebtedness and Obligations, Borrower
covenants and agrees that, without the prior written consent of Bank:
 
7.1  Debt. Borrower will not incur, create, assume, or permit to exist, any
Debt, except:
 
(a)  Debt to Bank;
 
(b)  Debt which exists on the Closing Date which has been disclosed to Bank in
writing prior to the Closing Date;
 
(c)  Subordinated Debt; and
 
(d)  purchase money indebtedness not to exceed, in the aggregate, $250,000.00.
 
7.2  Contingent Liabilities. Borrower will not assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable upon the obligation of
any Person (other than Borrower) except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business.
 
7.3  Limitation on Liens. Borrower will not incur, create, assume, or permit to
exist any Lien upon any of its property, assets, or revenues, whether now owned
or hereafter acquired, except the Permitted Liens.
 
7.4  Mergers, Etc. Without the prior written consent of Bank, not to be
unreasonably withheld, Borrower will not become a party to a merger,
consolidation, reorganization or recapitalization, or purchase or otherwise
acquire all or any part of the assets of any Person or any shares, or other
evidence of beneficial ownership of any Person, or wind-up, dissolve, or
liquidate.
 
7.5  Restricted Payments. Borrower will not declare or pay any dividends or make
any other payment or distribution (in cash, property, or obligations) on account
of its equity interests, or redeem, purchase, retire, or otherwise acquire any
of its equity interests, or set apart any money for a sinking or other analogous
fund for any dividend or other distribution on its equity interests or for any
redemption, purchase, retirement, or other acquisition of any of its equity
interests; provided that, Borrower may declare or pay dividends and make other
payments and distributions on account of its equity interests upon written
notice to Bank in an amount not to exceed, in the aggregate, $500,000.00, and
Borrower may make distributions in connection with its current PIPE (Private
Investment in a Public Entity) offering upon prior or contemporaneous notice to
Bank accompanied by any notice received by Borrower with regard to such
distribution, if any (Borrower acknowledges that if such distribution is made in
connection with a default by Borrower under the PIPE offering documents, such
default shall constitute an Event of Default hereunder pursuant to Section
9.11).
 
7.6  Loans and Investments. Without prior or contemporaneous written notice to
Bank, Borrower will not make any advance, loan, extension of credit, or capital
contribution to or investment in, or purchase, any stock, bonds, notes,
debentures, or other securities of, any Person, except:
 
(a)  readily marketable direct obligations of the United States of America or
any agency thereof with maturities of one year or less from the date of
acquisition;
 
(b)  fully insured depository accounts maintained at a commercial bank operating
in the United States of America having capital and surplus in excess of
$50,000,000.00; and
 
(c)  those existing on the date hereof and listed on Schedule Two.
 
7.7  Transactions With Affiliates. Without prior or contemporaneous written
notice to Bank, Borrower will not enter into any transaction, including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service, with any Affiliate of Borrower, except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s business and upon fair and
reasonable terms no less favorable to Borrower than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of Borrower.
 
7.8  Sale and Leaseback and Disposition of Assets. Borrower will not (a) enter
into, and will not permit any Subsidiary to enter into, any arrangement with any
Person pursuant to which it leases from such Person real or personal property
that has been or is to be sold or transferred, directly or indirectly, by it to
such Person or (b) sell, lease, assign, transfer, or otherwise dispose of any of
its assets, except (i) dispositions of Inventory in the ordinary course of
business or (ii) dispositions, for fair value, of worn-out and obsolete
equipment not necessary to the conduct of its business; provided that Borrower
may otherwise enter into such transactions so long as the total aggregate amount
of such transactions involving tangible assets do not exceed $250,000.00, and
provided further that Borrower may license its Intellectual Property rights so
long as Borrower maintains 100% of the unrestricted ownership rights to such
Intellectual Property.
 
7.9  Nature of Business. Borrower will not engage in any business other than the
businesses in which it is engaged as of the Closing Date and business reasonably
relating thereto and will not purchase, lease or otherwise acquire assets not
related to its business.
 
7.10  Environmental Protection. Borrower will not (a) use (or permit any tenant
to use) any of its respective properties or assets for the handling, processing,
storage, transportation, or disposal of any Hazardous Material, (b) generate any
Hazardous Material, (c) conduct any activity that is likely to cause a Release
or threatened Release of any Hazardous Material, or (d) otherwise conduct any
activity or use any of its respective properties or assets in any manner that is
likely to violate any Environmental Law or create any Environmental Liabilities
for which Borrower would be responsible.
 
7.11  No Negative Pledge. Borrower will not enter into or permit to exist any
arrangement or agreement, other than pursuant to this Agreement or any Loan
Document, which directly or indirectly prohibits Borrower from creating or
incurring a Lien on any of its assets.
 
7.12  Judgments. Borrower will not allow any judgment for the payment of money
in excess of $250,000.00 rendered against it to remain undischarged or
unsuperseded for a period of thirty (30) days during which execution shall not
be effectively stayed.
 
Article Eight  
 
 
Financial Covenants
 
Borrower covenants and agrees that, as long as the Indebtedness or any part
thereof is outstanding or Bank is under any obligation to make additional
Advances under this Agreement, Borrower will, at all times, observe and perform
the following financial covenants:
 
8.1  Bookings. Borrower’s Bookings, as of and for the three (3) months ending on
the last day of each June, September, December and March, commencing with the
three (3) months ending December 31, 2006, shall equal or exceed $1,000,000.00.
 
Article Nine  
 
 
Events of Default
 
The term “Event of Default” as used herein shall mean the occurrence of any one
or more of the following events (subject to all applicable grace and cure
periods):
 
9.1  Payment of Indebtedness. The failure of Borrower to punctually pay the
Indebtedness, or any part thereof, within five (5) days of the date the same
shall become due in accordance with the terms of the Loan Documents, including,
without limitation, the failure or refusal of Borrower to punctually pay the
principal of or the interest on any Loan.
 
9.2  Misrepresentation. Any statement, representation, or warranty heretofore or
hereafter made by Borrower or any Obligated Party in the Loan Documents or in
any writing, or any statement or representation made in any certificate, report,
or opinion delivered to Bank pursuant to the Loan Documents, is false,
calculated to mislead, misleading, or erroneous in any material respect at the
time made.
 
9.3  Covenants. The failure or refusal of Borrower or any Obligated Party to
properly perform, observe, and comply with any covenant or agreement contained
in any of the Loan Documents (other than covenants to pay the Indebtedness and
the financial covenant contained in Section 8.1 above), and such failure or
refusal continues until the earlier to occur of either (a) thirty (30) days
after an officer or responsible employee of the Borrower becomes aware of such
failure or refusal or (b) thirty (30) days after Bank has given Borrower written
notice thereof.
 
9.4  Voluntary Debtor Relief. Borrower shall (a) execute an assignment for the
benefit of creditors, or (b) become or be adjudicated as bankrupt or insolvent,
or (c) admit in writing its inability to pay its debts generally as they become
due, or (d) apply for or consent to the appointment of a conservator, receiver,
trustee, or liquidator of it or all or a substantial part of its assets, or (e)
file a voluntary petition seeking reorganization or an arrangement with
creditors or to take advantage or seek any other relief under any Debtor Relief
Law now or hereafter existing, or (f) file an answer admitting the material
allegations of or consenting to, or default in, a petition filed against it in
any liquidation, conservatorship, bankruptcy, reorganization, rearrangement,
debtor’s relief, or other insolvency proceedings, or (g) institute or
voluntarily be or become a party to any other judicial proceedings intended to
effect a discharge of its debts, in whole or in part, or a postponement of the
maturity or the collection thereof, or a suspension of any of the Rights or
powers of Bank granted in any of the Loan Documents.
 
9.5  Involuntary Proceedings. Borrower shall involuntarily (a) have an order,
judgment, or decree entered against it by any Tribunal pursuant to any Debtor
Relief Law that could suspend or otherwise affect any of the Rights granted to
Bank in any of the Loan Documents, and such order, judgment, or decree is not
permanently stayed, vacated, or reversed within sixty (60) days after the entry
thereof, or (b) have a petition filed against it or any of its property seeking
the benefit or benefits provided for by any Debtor Relief Law that would suspend
or otherwise affect any of the Rights granted to Bank in any of the Loan
Documents, and such petition is not discharged within sixty (60) days after the
filing thereof.
 
9.6  Attachment. The failure to have discharged within a period of thirty (30)
days after the commencement thereof any attachment, sequestration, or similar
proceedings against any of the material assets of Borrower.
 
9.7  Other Obligations. Borrower shall default in the due and punctual payment
of the principal of or the interest on any Debt having an aggregate unpaid
principal balance outstanding (whether or not then due and payable) of
$10,000.00 or more, secured or unsecured, or in the due performance or
observance of any covenant or condition of any indenture or other agreement
executed in connection therewith, and such default shall have continued beyond
any period of grace or cure provided with respect thereto.
 
9.8  Dissolution. The dissolution of Borrower for any reason whatsoever.
 
9.9  Other Agreements with Bank. A default or event of default shall occur and
be continuing after the expiration of any applicable grace, notice, and cure
periods under any other written agreement (which is not a Loan Document) between
Bank and Borrower.
 
9.10  Cash Collateral. The failure by any Guarantor who enters into a Liquidity
Maintenance and Control Agreement with Bank to maintain on deposit with, and
subject to the control of, Bank the amount set forth therein to secure such
Guarantor’s obligations under any Guaranty Agreement executed by such Guarantor
in favor of Bank, or any default by Guarantor under any Guaranty Agreement or
Liquidity Maintenance Agreement.
 
9.11  Defaults on Other Debt or Agreements. Borrower fails to perform or comply
with any covenant, agreement or other obligation to be performed, observed or
complied with by Borrower for the benefit of a Person other than Bank
(including, without limitation, under the terms of the Borrower’s current PIPE
offering), subject to any grace and/or cure periods provided therein, which
failure could reasonably be expected to have a Material Adverse Effect on the
business, operations, condition (financial or otherwise), or assets of Borrower,
the ability of Borrower to perform its Obligations under any Loan Document to
which it is a party or by which it is bound or the enforceability of any Loan
Document.
 
9.12  Voluntary Debtor Relief. Any Obligated Party shall (a) execute an
assignment for the benefit of creditors, or (b) become or be adjudicated as
bankrupt or insolvent, or (c) admit in writing its inability to pay its debts
generally as they become due, or (d) apply for or consent to the appointment of
a conservator, receiver, trustee, or liquidator of it or all or a substantial
part of its assets, or (e) file a voluntary petition seeking reorganization or
an arrangement with creditors or to take advantage or seek any other relief
under any Debtor Relief Law now or hereafter existing, or (f) file an answer
admitting the material allegations of or consenting to, or default in, a
petition filed against it in any liquidation, conservatorship, bankruptcy,
reorganization, rearrangement, debtor’s relief, or other insolvency proceedings,
or (g) institute or voluntarily be or become a party to any other judicial
proceedings intended to effect a discharge of its debts, in whole or in part, or
a postponement of the maturity or the collection thereof, or a suspension of any
of the Rights or powers of Bank granted in any of the Loan Documents.
 
9.13  Involuntary Proceedings. Any Obligated Party shall involuntarily (a) have
an order, judgment, or decree entered against it by any Tribunal pursuant to any
Debtor Relief Law that could suspend or otherwise affect any of the Rights
granted to Bank in any of the Loan Documents, and such order, judgment, or
decree is not permanently stayed, vacated, or reversed within sixty (60) days
after the entry thereof, or (b) have a petition filed against it or any of its
property seeking the benefit or benefits provided for by any Debtor Relief Law
that would suspend or otherwise affect any of the Rights granted to Bank in any
of the Loan Documents, and such petition is not discharged within sixty (60)
days after the filing thereof.
 
9.14  Right to Cure Events of Default under Sections 9.10, 9.12 and 9.13.
Notwithstanding the provisions of Sections 9.10, 9.12 and 9.13 above, upon the
occurrence of an event thereunder in connection with one or more Guarantors who
have, in the aggregate, guaranteed less than $350,000.00 of the Indebtedness,
such occurrence shall not be deemed to be an Event of Default if, within thirty
(30) days, Borrower (a) causes the replacement of the defaulting Guarantor with
another Guarantor subject to documents and terms satisfactory to Bank or (b)
makes a principal payment to Bank in an amount equal to the amount of
Indebtedness guaranteed by the defaulting Guarantor, to the extent such
principal amount is then-outstanding.
 
9.15  Financial Covenant. The failure or refusal of Borrower to properly
perform, observe, and comply with the covenant set forth in Section 8.1 above,
and such failure continues for a period of forty-five (45) days from the end of
the applicable calendar quarter.
 
Article Ten  
 
 
Certain Rights and Remedies of Bank
 
10.1  Rights Upon Event of Default. If any Event of Default shall occur and be
continuing, Bank may without notice terminate the Commitment and declare the
Indebtedness or any part thereof to be immediately due and payable, and the same
shall thereupon become immediately due and payable, without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by Borrower; provided, however,
that upon the occurrence of an Event of Default under Section 9.4 or Section
9.5, the Commitment shall automatically terminate, and the Indebtedness shall
become immediately due and payable without notice, demand, presentment, notice
of dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by the Borrower. If any Event of Default shall occur and
be continuing, Bank may exercise all rights and remedies available to it in law
or in equity, under the Loan Documents, or otherwise.
 
10.2  Setoff. At any time an Event of Default exists, Bank shall be entitled to
exercise the Rights of setoff and/or banker’s lien against the interest of
Borrower in and to each and every account and other property of Borrower which
are in the possession of Bank to the extent of the full amount of the
Indebtedness. 
 
10.3  Performance by Bank. Should any covenant, duty, or agreement of Borrower
fail to be performed in accordance with the terms of the Loan Documents, Bank
may, at its option, perform or attempt to perform, such covenant, duty, or
agreement on behalf of Borrower. In such event, or if Bank expends any sum
pursuant to the exercise of any Right provided herein, Borrower shall, at the
request of Bank, promptly pay to Bank any amount expended by Bank in such
performance or attempted performance, together with interest thereon at the
Maximum Rate from the date of such expenditure by Bank until paid.
Notwithstanding the foregoing, it is expressly understood that Bank does not
assume any liability or responsibility for the performance of any duties of
Borrower hereunder or in connection with all or any part of the Collateral.
 
10.4  Diminution in Collateral Value. Bank does not assume, and shall never
have, any liability or responsibility for any loss or diminution in the value of
all or any part of the Collateral.
 
10.5  Bank Not In Control. None of the covenants or other provisions contained
in this Agreement shall, or shall be deemed to, give Bank the Right to exercise
control over the affairs and/or management of Borrower, the power of Bank being
limited to the Right to exercise the remedies provided in the other Sections of
this Article; provided that, if Bank becomes the owner of any ownership interest
of any Person, whether through foreclosure or otherwise, Bank shall be entitled
to exercise such legal Rights as it may have by virtue of being an owner of such
Person.
 
10.6  Waivers. The acceptance of Bank at any time and from time to time of part
payment on the Indebtedness shall not be deemed to be a waiver of any Event of
Default then existing. No waiver by Bank of any Event of Default shall be deemed
to be a waiver of any other then-existing or subsequent Event of Default. No
waiver by Bank of any of its Rights hereunder, in the other Loan Documents, or
otherwise shall be considered a waiver of any other or subsequent Right of Bank.
No delay or omission by Bank in exercising any Right under the Loan Documents
shall impair such Right or be construed as a waiver thereof or any acquiescence
therein, nor shall any single or partial exercise of any such Right preclude
other or further exercise thereof, or the exercise of any other Right under the
Loan Documents or otherwise.
 
10.7  Cumulative Rights. All Rights available to Bank under the Loan Documents
shall be cumulative of and in addition to all other Rights granted to Bank at
Law or in equity, whether or not the Obligations be due and payable and whether
or not Bank shall have instituted any suit for collection, foreclosure, or other
action under or in connection with the Loan Documents.
 
10.8  INDEMNIFICATION OF BANK. BORROWER SHALL INDEMNIFY BANK AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AND
AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME
SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE
NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, (C) ANY BREACH BY BORROWER OF ANY REPRESENTATION, WARRANTY, COVENANT,
OR OTHER AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE PRESENCE,
RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY HAZARDOUS
MATERIAL LOCATED ON, ABOUT, WITHIN OR AFFECTING ANY OF THE PROPERTIES OR ASSETS
OF THE BORROWER OR ANY SUBSIDIARY, (E) THE USE OR PROPOSED USE OF ANY LETTER OF
CREDIT, (F) ANY AND ALL TAXES, LEVIES, DEDUCTIONS, AND CHARGES IMPOSED ON BANK
OR ANY OF BANK’S CORRESPONDENTS IN RESPECT OF ANY LETTER OF CREDIT, OR (G) ANY
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION,
ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY
OF THE FOREGOING. WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT OR OF ANY
OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH
PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD
HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES) ARISING OUT OF OR RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY
NEGLIGENCE OF SUCH PERSON; PROVIDED, HOWEVER, THE INDEMNITIES PROVIDED IN THIS
SECTION 10.8 DO NOT EXTEND TO LOSSES, LIABILITIES, CLAIMS, OR DAMAGES CAUSED BY
BANK’S GROSS NEGLIGENCE OR MISCONDUCT.
 
10.9  Limitation of Liability. Neither Bank nor any Affiliate, officer,
director, employee, attorney, or agent of Bank shall have any liability with
respect to, and Borrower hereby waives, releases, and agrees not to sue any of
them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Borrower in connection with, arising out of,
or in any way related to, this Agreement or any of the other Loan Documents, or
any of the transactions contemplated by this Agreement or any of the other Loan
Documents. Borrower hereby waives, releases, and agrees not to sue Bank or any
of Bank’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents.
 
Article Eleven  
 
 
Miscellaneous
 
11.1  Headings. The headings, captions, and arrangements used in any of the Loan
Documents are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify, or modify the terms of the Loan Documents, nor affect
the meaning thereof.
 
11.2  Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed, or delivered, to the address or
facsimile number to the address specified for notices on the signature page
below, or to such other address as shall be designated by such party in a notice
to the other parties. All such other notices and other communications shall be
deemed to have been given or made upon the earliest to occur of (a) actual
receipt by the intended recipient or (b) (i) if delivered by hand or courier,
when signed for by the designated recipient; (ii) if delivered by mail, four
business days after deposit in the mail, postage prepaid; and (iii) if delivered
by facsimile when sent and receipt has been confirmed by telephone. Electronic
mail and internet websites may be used only to distribute only routine
communications, such as financial statements and other information, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
11.3  Form and Number of Documents. Each agreement, document, instrument, or
other writing to be furnished to Bank under any provision of this Agreement must
be in form and substance and in such number of counterparts as may be
satisfactory to Bank and its counsel.
 
11.4  Survival. All covenants, agreements, undertakings, representations, and
warranties made in any of the Loan Documents shall survive all closings under
the Loan Documents and shall continue in full force and effect so long as any
part of the Indebtedness remain and, except as otherwise indicated, shall not be
affected by any investigation made by any party. Notwithstanding anything
contained herein to the contrary, the covenants, agreements, undertakings,
representations, and warranties made in Section 6.5 and Section 10.8 shall
survive the expiration or termination of this Agreement, regardless of the means
of such expiration or termination.
 
11.5  GOVERNING LAW; PLACE OF PERFORMANCE. THE LOAN DOCUMENTS ARE BEING EXECUTED
AND DELIVERED, AND ARE INTENDED TO BE PERFORMED, IN THE STATE OF TEXAS, AND THE
LAWS OF SUCH STATE AND OF THE UNITED STATES SHALL GOVERN THE RIGHTS AND DUTIES
OF THE PARTIES HERETO AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND
INTERPRETATION OF THE LOAN DOCUMENTS, EXCEPT TO THE EXTENT OTHERWISE SPECIFIED
IN ANY OF THE LOAN DOCUMENTS. THIS AGREEMENT, ALL OF THE OTHER LOAN DOCUMENTS,
AND ALL OF THE OBLIGATIONS OF BORROWER UNDER ANY OF THE LOAN DOCUMENTS ARE
PERFORMABLE IN DALLAS COUNTY, TEXAS. VENUE OF ANY LITIGATION INVOLVING THIS
AGREEMENT OR ANY LOAN DOCUMENT SHALL BE MAINTAINED IN AN APPROPRIATE STATE OR
FEDERAL COURT LOCATED IN DALLAS COUNTY, TEXAS, TO THE EXCLUSION OF ALL OTHER
VENUES.
 
11.6  Maximum Interest. It is expressly stipulated and agreed to be the intent
of Borrower and Bank at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the indebtedness
evidenced by any Note or any Loan Document, and the Related Indebtedness (or
applicable United States federal law to the extent that it permits Bank to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law). If the applicable law is ever judicially interpreted so as to
render usurious any amount (a) contracted for, charged, taken, reserved or
received pursuant to any Note, any of the other Loan Documents or any other
communication or writing by or between Borrower and Bank related to the
transaction or transactions that are the subject matter of the Loan Documents,
(b) contracted for, charged, taken, reserved or received by reason of Bank’s
exercise of the option to accelerate the maturity of any Note and/or any and all
indebtedness paid or payable by Borrower to Bank pursuant to any Loan Document
other than any Note (such other indebtedness being referred to in this Section
as the “Related Indebtedness”), or (c) Borrower will have paid or Bank will have
received by reason of any voluntary prepayment by Borrower of any Note, then it
is Borrower’s and Bank’s express intent that all amounts charged in excess of
the Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Bank shall be credited on
the principal balance of any Note and (or, if any Note has been or would thereby
be paid in full, refunded to Borrower), and the provisions of any Note and the
other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, if any Note has been paid in full
before the end of the stated term of any such Note, then Borrower and Bank agree
that Bank shall, with reasonable promptness after Bank discovers or is advised
by Borrower that interest was received in an amount in excess of the Maximum
Rate, either refund such excess interest to Borrower and/or credit such excess
interest against such Note and/or any Related Indebtedness then owing by
Borrower to Bank. Borrower hereby agrees that as a condition precedent to any
claim seeking usury penalties against Bank, Borrower will provide written notice
to Bank, advising Bank in reasonable detail of the nature and amount of the
violation, and Bank shall have sixty (60) days after receipt of such notice in
which to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against the Note to which
the alleged violation relates and/or the Related Indebtedness then owing by
Borrower to Bank. All sums contracted for, charged, taken, reserved or received
by Bank for the use, forbearance or detention of any debt evidenced by any Note
and/or the Related Indebtedness shall, to the extent permitted by applicable
law, be amortized or spread, using the actuarial method, throughout the stated
term of such Note and/or the Related Indebtedness (including any and all renewal
and extension periods) until payment in full so that the rate or amount of
interest on account of any Note and/or the Related Indebtedness does not exceed
the Maximum Rate from time to time in effect and applicable to such Note and/or
the Related Indebtedness for so long as debt is outstanding. In no event shall
the provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to any
Note and/or any of the Related Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Bank to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.
 
11.7  Ceiling Election. To the extent that Bank is relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Rate payable on any such Note and/or
any other portion of the Indebtedness, Bank will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended. To the
extent federal law permits Bank to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law, Bank will rely on
federal law instead of such Chapter 303 for the purpose of determining the
Maximum Rate. Additionally, to the extent permitted by applicable law now or
hereafter in effect, Bank may, at its option and from time to time, utilize any
other method of establishing the Maximum Rate under such Chapter 303 or under
other applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.
 
11.8  Invalid Provisions. If any provision of any of the Loan Documents is held
to be illegal, invalid, or unenforceable under present or future Laws effective
during the term thereof, such provision shall be fully severable, the
appropriate Loan Document shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part thereof; and the
remaining provisions thereof shall remain in full force and effect and shall not
be effected by the illegal, invalid, or unenforceable provision or by its
severance therefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of such
Loan Document a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.
 
11.9  Amendments. This Agreement may be amended only by an instrument in writing
executed jointly by Borrower and Bank and supplemented only by documents
delivered or to be delivered in accordance with the express terms hereof.
 
11.10  Multiple Counterparts; Facsimiles. This Agreement has been executed in a
number of identical counterparts, each of which constitutes an original and all
of which constitute, collectively, one agreement; but in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart. Delivery of an executed counterpart of this Agreement by
facsimile shall be equally as effective as delivery of an executed original
counterpart and shall constitute a covenant to deliver an executed original
counterpart, but the failure to do so shall not affect the validity,
enforceability and binding effect of this Agreement. The foregoing shall apply
to each other Loan Document mutatis mutandis.
 
11.11  Parties Bound. This Agreement shall be binding upon and inure to the
benefit of Borrower, Bank and their respective successors and assigns; provided
that Borrower may not, without the prior written consent of Bank, assign any of
its Rights, duties, or obligations hereunder. No term or provision of this
Agreement shall inure to the benefit of any Person other than Borrower and Bank
and their respective successors and assigns; consequently, no Person other than
Borrower and Bank and their respective successors and assigns, shall be entitled
to rely upon, or to raise as a defense, in any manner whatsoever, the failure of
Borrower or Bank to perform, observe, or comply with any such term or provision.
 
11.12  Bank’s Consent or Approval. Except where otherwise expressly provided in
the Loan Documents, in any instance where the approval, satisfaction, consent or
the exercise of judgment of Bank is required, the granting or denial of such
approval, satisfaction or consent and the exercise of such judgment shall be (a)
within the sole discretion of Bank, and (b) deemed to have been given only by a
specific writing intended for the purpose and executed by Bank. Each provision
for consent, approval, satisfaction, inspection, review, or verification by Bank
is for Bank’s own purposes and benefit only.
 
11.13  Loan Agreement Governs. In the event of any conflict between the terms of
this Agreement and any terms of any other Loan Document, the terms of the Loan
Document selected by Bank shall govern. All of the Loan Documents are by this
reference incorporated into this Agreement.
 
11.14  WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF BANK IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT THEREOF.
 
11.15  ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE
FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF AND ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATIVE HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
SUPERSEDED AND TERMINATED HEREBY, AND THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
 


[Remainder of page intentionally left blank.]

IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have duly
executed this Agreement as of the day and year first written above.
 
BANK:


BANK OF TEXAS, N.A.,
a national banking association




By:  /s/Authorized Signatory   
Name:       
Title:       


Address for Notices:
Bank of Texas, N.A.
4217 Swiss Avenue
Dallas, Texas 75204
Attention:  Ben Parkey, Assistant Vice President
Fax No.:  (214) 515-1750
Telephone No.: (214) 515-1748
e-mail: bparkey@mail.bokf.com


BORROWER:


LIGHTING SCIENCE GROUP CORPORATION,
a Delaware corporation




By:  /s/Stephen Hamilton    
Name:  Stephen Hamilton    
Title:  Chief Financial Officer   


Address for Notices:
Lighting Science Group Corporation
2100 McKinney Ave., Suite 1555
Dallas, Texas 75201
Attention:  Steve Hamilton
Fax No.:  (214) 382-3630
Telephone No.: (214) 382-3631
email:  steve.hamilton@lsgc.com






 

EXHIBIT A
 
COMPLIANCE CERTIFICATE
 
FOR QUARTER ENDED __________________________ (THE “SUBJECT QUARTER”)
 
BANK:  BANK OF TEXAS, N.A.
BORROWER: LIGHTING SCIENCE GROUP CORPORATION
 
This Certificate is delivered under the Loan Agreement (the “Agreement”) dated
as of June 29, 2006, between Borrower and Bank as such may have been amended,
supplemented or replaced. Capitalized terms used in this Certificate shall,
unless otherwise indicated, have the meanings set forth in the Agreement. On
behalf of Borrower, the undersigned certifies to Bank on the date hereof that
(a) no default or Event of Default has occurred and is continuing, (b) all
representations and warranties of Borrower contained in the Agreement and in the
other Loan Documents are true and correct in all material respects, and (c) the
information set forth below hereto is true and correct as of the last day of the
Subject Quarter:
 
DESCRIPTION OF COVENANT   CALCULATION AS OF:_______________
 
(1) Bookings (Section 8.1 of Agreement)  $___________________
(to equal or exceed $1,000,000.00)


In compliance    ____ ____
yes no
 
LIGHTING SCIENCE GROUP CORPORATION
 
By:      
Name:     
Title:      
 
 



SCHEDULE ONE
 
ADDITIONAL CONDITIONS PRECEDENT
 
1. Receipt by Bank of legal fees and expenses associated with documenting the
transaction.
 


 
 

SCHEDULE TWO
 
DISCLOSURE SCHEDULE




 


 